EXHIBIT 10.3

Picture 3 [hcp20160930ex103b37731001.jpg]

EXECUTIVE SEVERANCE PLAN

(Adopted as of May 6, 2016)

1. Establishment and Purpose.    

(a) HCP, Inc. (the “Corporation”) hereby adopts this HCP, Inc. Executive
Severance Plan (the  “Plan”), effective as of May 6, 2016 (the “Effective
Date”).  The Corporation hereby agrees that on and after the Effective Date,
subject to the terms and conditions of the Plan, Participants (as defined in
Section ‎3) shall be eligible to receive the severance benefits set forth in
Section ‎5 of the Plan in the event that the Participants’ employment with the
Corporation is terminated under the circumstances described in Section ‎4 of the
Plan.  Upon the Effective Date, or such later date as an individual becomes a
Participant in the Plan, any prior severance agreement or letter between each
Participant and the Corporation shall terminate and be of no further effect.    

(b) Notwithstanding anything in the Plan to the contrary, no Participant shall
be eligible to receive any benefits under the Plan upon a termination of
employment if the Participant would also be eligible to receive benefits under
the terms and conditions of the HCP, Inc. Change in Control Severance Plan as a
result of such termination. 

2. Term of Plan.  The Plan shall become effective on the Effective Date and
shall continue in effect until such time as it is terminated by the
Corporation (the period during which the Plan is in effect, the “Term”);
provided, however, that any such termination of the Term will not become
effective with respect to a Participant until the 30th day following the date on
which notice thereof is given to the Participant.  For purposes of clarity, the
Corporation may give notice of termination of the Term to all or only certain
Participants. If such notice is given to only certain Participants, the Term
shall continue as set forth above as to all other Participants (subject to the
Corporation’s rights to similarly terminate the Term in accordance with the
foregoing on some future date(s) as to any such Participants).  A Participant
shall cease to be eligible for benefits under the Plan (and shall cease to be a
Participant) at midnight Pacific Time on the last day of the Term applicable to
that Participant.  The termination or expiration of the Term as to a Participant
shall not affect the Participant’s right to benefits (if any) pursuant to
Section ‎5 as to any termination of employment that occurred during such Term.

3. Participation.    

(a) Participation.    The Chief Executive Officer of the Corporation, the
Executive Chairman of the Corporation and any other employee of the Corporation,
in each case, who is designated from time to time by the Compensation Committee
of the Board of Directors of the Corporation (the “Committee”) shall participate
in the Plan and are collectively referred to herein as the  “Participants”;
provided, that any individual who would otherwise qualify as a Participant but
who is then-subject to the terms of an individual employment agreement or
similar arrangement shall first participate in the Plan

1

--------------------------------------------------------------------------------

 



as of the date of expiration of such agreement or arrangement.  Notwithstanding
anything else contained herein to the contrary, the Committee shall limit the
class of persons selected to participate in the Plan to a select group of
management or highly compensated employees, as set forth in Sections 201, 301
and 401 of ERISA.    Unless otherwise determined by the Committee, the
“Severance Multiplier” for each Participant shall be two. 

(b) Termination of Employment.  Notwithstanding anything else contained in the
Plan to the contrary, a Participant shall not be deemed to have terminated
employment with the Corporation if his or her employment by the Corporation
terminates but he or she otherwise continues, immediately after such termination
of employment, as an employee of a subsidiary of the Corporation (a
“Subsidiary”) or is offered comparable employment by any successor corporation
or acquirer of the Corporation.

(c) Benefit Offset.  Notwithstanding the foregoing provisions, in the event that
 a Participant would be entitled to severance benefits pursuant to an employment
agreement entered into with the Corporation or any of its Subsidiaries, in
connection with a termination of the Participant's employment as described in
the Plan, the Participant will be entitled to receive the benefits provided
under the Plan only.  In no event will the Participant be entitled to receive
severance benefits under both the Plan and such employment agreement.  Except as
provided in the preceding sentence, any severance benefits otherwise payable
under the Plan to a Participant shall be offset or reduced by the amount of (i)
any severance benefits payable or deliverable to the Participant under any other
plan, program, or agreement of or with the Corporation or any of its
Subsidiaries and (ii) any other severance pay, termination indemnity, notice
pay, or similar payment that the Corporation or any of its Subsidiaries is
required by law to make to the Participant.

4. Qualifying Termination of Employment.

(a) General.    If a Participant’s employment is terminated during the Term for
any reason other than (i) because of the Participant’s death or Disability (as
defined in Section 4‎(b)), (ii) by the Corporation for Cause (as defined in
Section 4‎(c)) or (iii) voluntarily by the Participant, then the Participant
shall be entitled to the benefits provided in Section ‎5(b).  In the event that
the Participant is entitled to such benefits, such benefits shall be paid
notwithstanding the subsequent expiration of the Term.

(b) Disability.    As to any particular Participant, “Disability” means the
Participant’s inability, because of physical or mental illness or injury, to
perform the essential functions of his or her customary duties to the
Corporation, even with a reasonable accommodation, and the continuation of such
disabled condition for a period of 180 continuous days, or for not less than 210
days during any continuous 24 month period.

(c) Cause.  Termination by the Corporation of a Participant’s employment for
“Cause” shall mean termination (i) upon the Participant’s willful and continued
failure to perform his or her duties with the Corporation (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
after a written

2

--------------------------------------------------------------------------------

 



demand for performance is delivered to the Participant by the Committee, which
demand specifically identifies the manner in which the Committee believes that
the Participant has not performed his or her duties, (ii) upon the Participant’s
willful and continued failure to follow and comply with the specific and lawful
directives of the Committee, as reasonably determined by the Committee (other
than any such failure resulting from the Participant’s incapacity due to
physical or mental illness), after a written demand for performance is delivered
to the Participant by the Committee, which demand specifically identifies the
manner in which the Committee believes that the Participant has not performed
his or her duties, (iii) upon the Participant’s willful and continued failure to
follow and comply with the policies of the Corporation as in effect from time to
time (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness), after a written demand for performance is
delivered to the Participant by the Committee, which demand specifically
identifies the manner in which the Committee believes that the Participant has
not followed or complied with such Corporation policies; (iv) upon the
Participant’s willful commission of an act of material fraud or dishonesty;  (v)
upon the Participant’s willful engagement in illegal conduct or gross
misconduct; or (vi) upon the Participant’s indictment for, conviction of, or a
plea of guilty or nolo contendere to any felony.

(d) Termination Generally.    For purposes of clarity, a Participant or the
Corporation shall be entitled to terminate the Participant’s employment for any
reason or no reason at any time effective as of the applicable date set forth in
Section 4‎(a).

(e) Notice of Termination.  Any purported termination of a
Participant’s employment by the Corporation or by the Participant (other than
termination due to death which shall terminate the Participant’s employment
automatically) shall be communicated by written Notice of Termination to the
Participant or the Corporation, respectively, other party hereto in accordance
with Section ‎12. “Notice of Termination” shall mean a notice that shall
indicate the specific termination provision in the Plan relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated.

(f) Date of Termination, Etc.  “Date of Termination” shall mean (i) if a
Participant’s employment is terminated due to the Participant’s death, the date
of the Participant’s death; (ii) if a Participant’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Participant shall not have returned to the full-time performance of his or her
duties during such 30-day period); and (iii) if a Participant’s employment is
terminated for any other reason, the date specified in the Notice of
Termination.

5. Compensation Upon Qualifying Termination.    If a Participant’s employment is
terminated during the Term, the Participant shall be entitled to the benefits
described below, subject to the other terms and conditions of the Plan:

(a) If the Participant’s employment is terminated in such circumstances by the
Corporation for Cause or Disability or voluntarily by the Participant or due to
the Participant’s death, the Corporation shall pay the Participant (i) the
Participant’s accrued

3

--------------------------------------------------------------------------------

 



and unpaid base salary and vacation (if any) through the Date of Termination,
and (ii) all other amounts to which the Participant is entitled under any
compensation plan of the Corporation at the time such payments are due, and the
Corporation shall have no further obligations to the Participant under this
Plan.    

(b) If the Participant’s employment by the Corporation shall be terminated by
the Corporation other than for Cause or Disability and in all cases other than
due to the Participant’s death, then, subject to the provisions of Section ‎6,
the Participant shall be entitled to the benefits provided below.  For purposes
of this Section 5‎(b), a Participant’s “Annual Bonus Amount” shall mean (A) with
respect to each Participant who is serving as the Chief Executive Officer of the
Corporation, the Executive Chairman of the Corporation, or a Named Executive
Officer of the Corporation (as defined for purposes of the proxy statement for
the Annual Meeting of Stockholders of the Corporation held during the year of
termination) or is otherwise designated by the Committee as a “potential named
executive officer” as of such Participant’s Date of Termination, the target
annual bonus amount in effect for such Participant as of the Participant’s Date
of Termination, and (B) with respect to all other Participants, the greater of
(1) the last annual bonus actually paid to the Participant prior to the Date of
Termination for a full fiscal year of employment with the Corporation and (2)
the average of the last three annual bonuses actually paid to the Participant
for the last three full fiscal years of employment with the Corporation prior to
the Date of Termination (or the average of such lower number of bonuses that
were actually paid for full fiscal years of employment with the Corporation
prior to the Date of Termination), which shall, in each case of clause (1) and
(2), be determined without regard to the payment of any special bonuses (e.g.
transaction bonuses); provided, if the Participant, on the Date of Termination,
has never been paid an annual bonus with respect to one full fiscal year, then
the Participant’s Annual Bonus Amount shall equal (x) the amount of the
Participant’s guaranteed bonus in respect of the year of termination, if
applicable, or (y) if the Participant is not eligible to receive a guaranteed
bonus in respect of the year of termination, the amount of the Participant’s
Annual Base Salary.  For purposes of this Section 5‎(b), a Participant’s “Annual
Base Salary” shall mean the Participant’s annual base salary as in effect as of
the Date of Termination.

(i) The Corporation shall pay to the Participant (A)  the Participant’s accrued
and unpaid base salary and vacation (if any) through the Date of Termination,
 (B) the unpaid portion, if any, of any annual bonus, plus an amount equal to
the Participant’s actual annual bonus for the full year in which the Date of
Termination occurs, based on actual results for the entire year of termination,
multiplied by a fraction, the numerator of which is the number of calendar days
that the Participant was employed by the Corporation during the year of
termination and the denominator of which is 365,  and (C) all other amounts to
which the Participant is entitled under any compensation plan of the Corporation
at the time such payments are due;

(ii) An amount equal to the sum of: (A) the Participant’s Severance Multiplier
times the Participant’s Annual Base Salary; plus (B) the Participant’s Severance
Multiplier times the Participant’s Annual Bonus Amount;



4

--------------------------------------------------------------------------------

 



(iii) An amount equal to the expected monthly cost of the premiums that would be
charged to the Participant to continue medical coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at the same or
reasonably equivalent medical coverage for the Participant (and, if applicable,
the Participant’s eligible dependents) as in effect immediately prior to the
Participant’s Date of Termination, for a period of months after the
Participant’s Date of Termination equal to 12 multiplied by the Participant’s
Severance Multiplier; and

(iv) (A) Any stock options or equity or equity-related compensation or grants
that vest based on the passage of time and continued performance of services (to
the extent outstanding and not otherwise vested as of the Date of Termination,
and exclusive of any grants that include performance-based vesting criteria)
shall become fully vested immediately prior to such termination; provided, that
restricted stock unit awards granted on or after the Effective Date shall
continue to vest and be settled in accordance with the schedule set forth in the
applicable award agreement without regard to any continued performance of
services requirements, and to the extent not vested in accordance with such
schedule as of the second anniversary of the Date of Termination, shall vest and
be settled on such second anniversary; (B) any stock options or equity or
equity-related compensation or grants that vest based on the satisfaction of
performance-based criteria (to the extent outstanding and not otherwise vested
as of the Date of Termination) shall continue to be governed by the provisions
of the applicable award agreement in the circumstances; provided, however, that
to the extent that any such then-outstanding equity-based awards are subject to
forfeiture and/or vesting requirements based on the passage of time, such awards
shall be fully accelerated with respect to such time-based forfeiture and/or
vesting provisions; and (C) the Participant shall have until the date that is
12 months after his or her Date of Termination (24 months for each individual
serving as Chief Executive Officer of the Corporation or Executive Chairman of
the Corporation) to exercise any stock option to the extent that it has become
vested on the Date of Termination, subject to earlier termination of the stock
option upon the stock option’s original expiration date or the occurrence of a
change in control event or certain similar reorganization event under the terms
of the applicable award agreement.  Except as provided in this Section
5(b)‎(iv), the effect of a  termination of employment on a Participant’s
equity-based awards shall be determined under the terms of the applicable award
agreement.

(c) The payments described in Sections 5(a)(i) and 5(b)(i)(A) shall be paid to
the Participant in cash as soon as practicable following the Date of
Termination.  The payments described in Section 5(b)(i)(B) shall be paid to the
Participant in cash on the date such payments would have been made had the
Participant continued in employment.  The payments described in Sections
5(b)(ii) and 5(b)(iii) shall be paid to the Participant in cash in substantially
equal installments ending on the date that is a number of months after the Date
of Termination equal to 12 multiplied by the Participant’s Severance Multiplier,
in accordance with the Corporation’s normal payroll schedule; provided that the
first such payment shall be made on the first regularly scheduled payroll date
that occurs after the Participant’s release contemplated by Section ‎6(a)
becomes irrevocable by the Participant

5

--------------------------------------------------------------------------------

 



in accordance with applicable law (the “First Payment Date”) and shall include
all such payments that would have been made to the Participant between the Date
of Termination and such payroll date;  and provided further, that if the period
during which the Participant is permitted to consider the release in accordance
with Section ‎6(a) begins in one calendar year and ends in a second calendar
year, the first such payment shall in all events be made in the second calendar
year.  Except as otherwise set forth in Section 5(b)(iv), the applicable
payments described in Section 5(b)(iv) shall be paid to the Participant in
shares on the First Payment Date.

(d) The foregoing provisions of this Section ‎5 shall not affect: (i) a
Participant’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (ii) a Participant’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage;
or (iii) a Participant’s receipt of benefits otherwise due in accordance with
the terms of the Corporation’s 401(k) plan (if any).

6. Release; Exclusive Remedy.    

(a) This Section ‎6 shall apply notwithstanding anything else contained in the
Plan or any other stock option, restricted stock or other equity-based award
agreement to the contrary.  The Corporation’s obligation to make any payment of
benefits with respect to a Participant pursuant to Section ‎5(b) of the Plan (if
the Participant is otherwise entitled to such benefits), other than those set
forth in Section 5(b)(i)(A), is subject to the condition precedent that (i) the
Participant has fully executed a valid and effective release (in the form
attached hereto as Exhibit A or such other form as the Committee may reasonably
require in the circumstances, which other form shall be substantially similar to
that attached hereto as Exhibit A but with such changes as the Committee may
determine to be required or reasonably advisable in order to make the release
enforceable and otherwise compliant with applicable laws), (ii) such executed
release is delivered by the Participant to the Corporation so that it is
received by the Corporation in the time period specified below, and (iii) such
release is not revoked by the Participant (pursuant to any revocation rights
afforded by applicable law).  In order to satisfy the requirements of this
Section ‎6(a), a Participant’s release referred to in the preceding sentence
must be delivered by the Participant to the Corporation so that it is received
by the Corporation no later than 25 calendar days after the Participant’s Date
of Termination (or such later date as may be required for an enforceable release
of the Participant’s claims under the United States Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), to the extent the ADEA is
applicable in the circumstances, in which case the Participant will be provided
with either 21 or 45 days, depending on the circumstances of the termination, to
consider the release).  In addition, the Corporation may require that the
Participant’s release be executed no earlier than the date that the
Participant’s employment with the Corporation terminates.

(b) Each Participant agrees that the general release agreement described in
Section ‎6(a) will require that the Participant acknowledge, as a condition to
the payment of any benefits under Section ‎5(b)  (other than those set forth in
Section 5(b)(i)(A)), that the

6

--------------------------------------------------------------------------------

 



payments contemplated by Section ‎5(b) shall constitute the exclusive and sole
remedy for any termination of the Participant’s employment, and each Participant
will be required to covenant, as a condition to receiving any such payment, not
to assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment.  No Participant shall be required to mitigate the
amount of any payment provided for in Section ‎5 by seeking other employment or
otherwise nor shall the amount of any payment or benefit provided for in Section
‎5 be reduced by any compensation earned by the Participant as the result of
employment by another employer or self-employment, by retirement benefits, by
offset against any amount claimed to be owed by the Participant to the
Corporation, or otherwise.

7. Section 280G.  Each Participant shall be covered by the provisions set forth
in Exhibit B hereto, incorporated herein by this reference.

8. Successors;  Assigns

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform the obligations under the Plan in the same manner and to the same extent
that the Corporation would be required to perform it if no such succession had
taken place.  Failure of the Corporation to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be deemed a material
breach of the Plan by the Corporation and shall entitle each Participant to
terminate his or her employment and receive compensation from the Corporation in
the same amount and on the same terms to which the Participant would be entitled
hereunder if the Corporation had terminated the Participant’s employment other
than for Cause, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.  Unless expressly provided otherwise, “Corporation” as used herein
shall mean the Corporation as defined in the Plan and any successor to its
business and/or assets as aforesaid.

(b) None of the benefits, payments, proceeds or claims of any Participant shall
be subject to any claim of any creditor and, in particular, the same shall not
be subject to attachment or garnishment or other legal process by any creditor,
nor shall any such Participant have any right to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits or payments or proceeds which he
or she may expect to receive, contingently or otherwise, under the
Plan.  Notwithstanding the foregoing, benefits which are in pay status may be
subject to a court-ordered garnishment or wage assignment, or similar order, or
a tax levy.  The Plan shall inure to the benefit of and be enforceable by each
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If a Participant dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall be
paid to the Participant’s estate in accordance with the terms of the Plan.



7

--------------------------------------------------------------------------------

 



9. Claims Procedures.

(a) Presentation of Claim. Any Participant (such Participant being referred to
below as a “Claimant”) may deliver to the Committee a written claim for a
determination with respect to the benefits payable to such Claimant pursuant to
the Plan.  If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant.  All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred.  The claim must state
with particularity the determination desired by the Claimant.

(b) Notification of Decision.  The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial 90
day period.  In no event shall such extension exceed a period of 90 days from
the end of the initial 90 day period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination.  The Committee shall
notify the Claimant in writing:

(i) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(ii) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

A. the specific reason(s) for the denial of the claim, or any part of it;

B. specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

C. a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

D. an explanation of the claim review procedure and the time limits applicable
to such procedures set forth in Section 9‎0; and

E. a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse determination on review.

(c)Review of a Denied Claim.  On or before 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written

8

--------------------------------------------------------------------------------

 



request for a review of the denial of the claim.  The Claimant (or the
Claimant’s duly authorized representative):

(i) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(ii) may submit written comments or other documents; and/or

(iii) may request a hearing, which the Committee, in its sole discretion, may
grant.

(d)Decision on Review.  The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim.  If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period.  In no event
shall such extension exceed a period of 60 days from the end of the initial 60
day period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination.  In rendering its decision, the Committee
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(i) specific reasons for the decision;

(ii) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(iv) a description of the Claimant's right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.

10. Arbitration; Dispute Resolution, Etc.    

(a) Notwithstanding anything to the contrary contained in the Plan, the
Participant, in his or her sole discretion, may elect to have any claim or
controversy arising out of or in connection with the Plan submitted to binding
arbitration and adjudicated in accordance with this Section ‎10 without first
having to exhaust the claims procedures set forth in Section ‎9.



9

--------------------------------------------------------------------------------

 



(b) The Corporation and, by accepting participation in the Plan, each
Participant hereby consent to the resolution by mandatory and binding
arbitration of all claims or controversies arising out of or in connection with
the Plan that the Corporation may have against the Participant, or that the
Participant may have against the Corporation or against any of its officers,
directors, employees or agents acting in their capacity as such, and which are
not resolved under the terms of Section ‎9 (or which are not required to be
resolved under the terms of Section ‎9, as the case may be).  Each party’s
promise to resolve all such claims or controversies by arbitration in accordance
with the Plan rather than through the courts is consideration for the other
party’s like promise.  It is further agreed that the decision of an arbitrator
on any issue, dispute, claim or controversy submitted for arbitration, shall be
final and binding upon the Corporation and the Participant and that judgment may
be entered on the award of the arbitrator in any court having proper
jurisdiction.

(c) Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be before a sole arbitrator (the “Arbitrator”)
selected from Judicial Arbitration & Mediation Services, Inc., Los Angeles,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the Arbitrator, such Arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Civil Procedure Code Sections 1280 et. seq. as the exclusive remedy
of such dispute.    

(d) The Arbitrator shall interpret the Plan, any applicable Corporation policy
or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or applicable
federal law.  In reaching his or her decision, the Arbitrator shall have no
authority to change or modify any lawful Corporation policy, rule or regulation,
or the Plan.  Except as provided in Section 10‎(e),  the Arbitrator, and not any
federal, state or local court or agency, shall have exclusive and broad
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of the Plan, including but not limited to, any claim
that all or any part of the Plan is voidable.  The Arbitrator shall have the
authority to decide dispositive motions.  Following completion of the
arbitration, the arbitrator shall issue a written decision disclosing the
essential findings and conclusions upon which the award is based.

(e) Notwithstanding the foregoing, provisional injunctive relief may, but need
not, be sought by the Participant or the Corporation in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
resolved by the Arbitrator in accordance with the foregoing.  Final resolution
of any dispute through arbitration may include any remedy or relief which would
otherwise be available at law and which the Arbitrator deems just and
equitable.  The Arbitrator shall have the authority to award full damages as
provided by law.  Any award or relief granted by the Arbitrator hereunder shall
be final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.



10

--------------------------------------------------------------------------------

 



(f) The Corporation shall pay the reasonable fees and expenses of the Arbitrator
and of a stenographic reporter, if employed.  Each party shall pay its own legal
fees and other expenses and costs incurred with respect to the arbitration.

11. Administration of the Plan.

(a) General.  The Corporation shall be the plan administrator (within the
meaning of Section 3(16)(A) of ERISA).  The Corporation delegates its duties
under the Plan to the Committee.  The Committee delegates the day-to-day
ministerial duties with respect to the Plan to the Corporation’s
management.  The Committee and its delegates shall be named fiduciaries of the
Plan to the extent required by ERISA. 

(b) Powers and Duties of the Committee. The Committee shall enforce the Plan in
accordance with its terms, shall be charged with the general administration of
the Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the power and authority to do the
following:

(i) To determine eligibility for and participation in the Plan;

(ii) To construe and interpret the terms and provisions of the Plan;

(iii) To compute and certify to the amount and kind of benefits payable to
Participants and their beneficiaries, and to determine the amount of withholding
taxes to be deducted pursuant to Section ‎14;

(iv) To maintain all records that may be necessary for the administration of the
Plan;

(v) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, beneficiaries or governmental
agencies as shall be required by law;

(vi) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and

(vii) To appoint a plan manager or any other agent, and to delegate to them such
powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe.

(c) Committee Action.   Subject to Section ‎9, the Committee shall act with
respect to the Plan at meetings by affirmative vote of a majority of the members
of the Committee.  Any action permitted to be taken at a meeting with respect to
the Plan may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee.  A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant.  The Chairman or any

11

--------------------------------------------------------------------------------

 



other member or members of the Committee designated by the Chairman may execute
any certificate or other written direction on behalf of the Committee.

(d) Construction and Interpretation.  The Committee shall have full discretion
to construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final and binding on all parties,
including but not limited to the Corporation and any Participant, beneficiary or
other person.

12. Notice.  All notices under or with respect to the Plan shall be in writing
and shall be either personally delivered or mailed postage prepaid, by certified
mail, return receipt requested:

(a) if to the Corporation:

HCP, Inc.

Attention: Compensation Committee

1920 Main Street, Suite 1200
Irvine, California 92614

with a copy to:

HCP, Inc.

Attention: Secretary of the Corporation

1920 Main Street, Suite 1200
Irvine, California 92614

(b) if to a Participant, to the Participant’s address most recently on file in
the payroll records of the Corporation.

Notice shall be effective when personally delivered, or five business days after
being so mailed.  Any party may change its address for purposes of giving future
notices pursuant to the Plan by notifying the other party in writing of such
change in address, such notice to be delivered or mailed in accordance with the
foregoing.

13. Governing Law.   The Plan will be governed by and construed in accordance
with ERISA and, to the extent not preempted thereby, the laws of the State of
California, without giving effect to any choice of law or conflicting provision
or rule (whether of the State of California or any other jurisdiction) that
would cause the laws of any jurisdiction other than United States federal law
and the law of the State of California to be applied.  In furtherance of the
foregoing, applicable federal law and, to the extent not preempted by applicable
federal law, the internal law of the State of California will control the
interpretation and construction of the Plan, even if under such jurisdiction’s
choice of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.  Any statutory reference in the Plan shall
also be deemed to refer to all applicable final rules and final regulations
promulgated under or with respect to the referenced statutory provision.



12

--------------------------------------------------------------------------------

 



14. Miscellaneous.    The Committee may from time to time amend the Plan in any
way it deems to be advisable; provided that no such amendment shall materially
and adversely affect the rights of any Participant (or former Participant) under
the Plan without that Participant’s (or former Participant’s, as the case may
be) consent.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under the Plan shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by the Corporation which are not expressly set forth in the Plan. All
references to sections of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be deemed also to refer to any successor provisions to such
sections.    The Corporation may withhold (or cause there to be withheld, as the
case may be) from any amounts otherwise due or payable under or pursuant to the
Plan such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.  Any
obligations of the Corporation under Section ‎5 shall survive the expiration of
the Term. The section headings contained in the Plan are for convenience only,
and shall not affect the interpretation of the Plan.

15. Unsecured General Creditor.   Participants and their heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Corporation or any Subsidiary.  No assets of
the Corporation shall be held under any trust, or held in any way as collateral
security, for the fulfilling of the obligations of the Corporation under the
Plan.  Any and all of the Corporation’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Corporation (unless pledged or restricted
with respect to the Corporation’s obligations other than the Plan).  The
Corporation’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Corporation to pay money and benefits in the future,
and the rights of the Participants and their heirs or successors as to benefits
under the Plan shall be no greater than those of unsecured general creditors of
the Corporation. 

16. Other Benefit Plans.  All payments, benefits and amounts provided under the
Plan shall be in addition to and not in substitution for any pension rights
under any tax-qualified pension or retirement plan in which the Participant
participates, and any disability, workers’ compensation or other Corporation
benefit plan distribution that a Participant is entitled to (other than
severance benefits), under the terms of any such plan, at the time the
Participant ceases to be employed by the Corporation.  Notwithstanding the
foregoing, the Plan shall not create an inference that any duplicate payments
shall be required.  Payments received by a person under the Plan shall not be
deemed a part of the person’s compensation for purposes of the determination of
benefits under any other employee pension, welfare or other benefit plans or
arrangements, if any, provided by the Corporation, except where explicitly
provided under the terms of such plans or arrangements.



13

--------------------------------------------------------------------------------

 



17. Severability.   In the event any provision of the Plan shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
under any present or future law, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of the Plan or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of the Plan, as applicable, a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of the Plan or
affecting the validity or enforceability of such provision in any other
jurisdiction.

18. Employment Status.  Except as may be expressly provided under any other
written agreement between a Participant and the Corporation (other than the
Plan) signed by a duly authorized officer thereof, the employment of each
Participant by the Corporation is “at will,” and may be terminated by either the
Participant or the Corporation at any time.

19. Payments on Behalf of Persons Under Incapacity.  In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person.  Any payment made pursuant to such
determination shall constitute a full release and discharge of the Committee and
the Corporation.

20. Code Section 409A.   The intent of the parties is that payments and benefits
under the Plan comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, the Plan shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, a Participant shall not be considered
to have terminated employment with the Corporation for purposes of any payments
under the Plan which are subject to Section 409A of the Code until the
Participant has incurred a “separation from service” from the Corporation within
the meaning of Section 409A of the Code.  Each amount to be paid or benefit to
be provided under the Plan shall be construed as a separate identified payment
for purposes of Section 409A of the Code.  Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six-month period
immediately following a Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s date of
death).  To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, (a) amounts reimbursable to a Participant shall be
paid on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to a Participant) during

14

--------------------------------------------------------------------------------

 



one year may not affect amounts reimbursable or provided in any subsequent year,
and (b) any tax gross-up payments (and related reimbursements) payable to a
Participant under the Plan shall be paid no later than the end of the calendar
year following the year in which the tax resulting in the gross-up is paid.  The
Corporation makes no representation that any or all of the payments described in
the Plan will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to any such
payment.

***

[The remainder of this page is left blank intentionally.]



15

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute the Plan on the date first set forth above.

 

HCP, INC.
a Maryland corporation.

By:

/s/ Troy E. McHenry

 

Troy E. McHenry

Its:

Executive Vice President and

 

 

Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





16

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF RELEASE AGREEMENT1

This Release Agreement (this “Release Agreement”) is entered into this ___ day
of _________ 20__, by and between _____________________, an individual
(“Executive”), and HCP, Inc., a Maryland corporation (the “Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Company’s Executive Severance Plan (the “Plan”), the Company and
Executive desire to enter into this Release Agreement upon the terms set forth
herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company (or one of its subsidiaries) to pay severance benefits (conditioned
upon this Release Agreement) under and pursuant to the Plan, Executive and the
Company agree as follows:

1. Release.  Executive, on behalf of himself or herself, his or her descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby acknowledges full and complete satisfaction of and covenants not
to sue and fully releases and discharges the Company and each of its parents,
subsidiaries and affiliates, past and present, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
referred to as the “Releasees,” with respect to and from any and all claims,
wages, demands, rights, liens, agreements or contracts (written or oral),
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Claim”), which he or she now owns or holds or he or she has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from his or her position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, the California Fair Employment and Housing Act, the California
Family Rights Act, or any other federal,

1The Company reserves the right to modify this form as to any Participant
employed outside of California.



A-1

 

--------------------------------------------------------------------------------

 



state or local law, regulation, or ordinance, or any Claim for severance pay,
bonus, sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability;
provided however, that the foregoing release shall not apply to any obligation
of the Company to Executive pursuant to any of the forgoing:  (a)  any
obligation created by or arising out of the Plan for which receipt or
satisfaction has not been acknowledged, (b)  any equity-based awards previously
granted by the Company to Executive, to the extent that such awards continue
after the termination of Executive’s employment with the Company in accordance
with the applicable terms of such awards; (c) any right to indemnification that
Executive may have pursuant to the Fourth Amended and Restated Bylaws of the
Company, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) with respect to any loss, damages or expenses (including but not
limited to attorneys’ fees to the extent otherwise provided) that Executive may
in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (d) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (e) any rights to continued
medical or dental coverage that Executive may have under COBRA; (f) any rights
to payment of benefits that Executive may have under a retirement plan sponsored
or maintained by the Company that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended, or (g) any deferred compensation
or supplemental retirement benefits that Executive may be entitled to under a
nonqualified deferred compensation or supplemental retirement plan of the
Company.  In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law.  Executive acknowledges and agrees that
he or she has received any and all leave and other benefits that he or she has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.

2. Acknowledgment of Payment of Wages.   Except for accrued vacation (which the
parties agree totals approximately [____] days of pay) and salary for the
current pay period, Executive acknowledges that he/she has received all amounts
owed for his or her regular and usual salary (including, but not limited to, any
bonus, severance, or other wages), and usual benefits through the date of this
Release Agreement.

3. Waiver of Unknown and Unsuspected Claims.  It is the intention of Executive
in executing this Release Agreement that the same shall be effective as a bar to
each and every Claim hereinabove specified.  In furtherance of this intention,
Executive hereby expressly waives any and all rights and benefits conferred upon
him or her by the provisions of Section 1542 of the California Civil Code
("Section 1542"), as well as any other similar statute or common law doctrine
that may apply, and expressly consents that this Release Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected Claims, if any,
as well as those relating to any other Claims hereinabove specified. Section
1542 provides:



A-2

--------------------------------------------------------------------------------

 



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Release Agreement and which, if
known or suspected at the time of executing this Release Agreement, may have
materially affected this settlement.  Nevertheless, Executive hereby waives any
right, Claim or cause of action that might arise as a result of such different
or additional Claims or facts.  Executive acknowledges that he or she
understands the significance and consequences of such release and such specific
waiver of Section 1542 and any similar applicable statute or doctrine of law.

4. [ADEA Waiver.   Executive expressly acknowledges and agrees that by entering
into this Release Agreement, Executive is waiving any and all rights or Claims
that he or she may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement.  Executive further expressly acknowledges
and agrees that:

(a) In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

(b) Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;

(c) Executive has voluntarily chosen to enter into this Release Agreement and
has not been forced or pressured in any way to sign it;

(d) Executive was given a copy of this Release Agreement on [_________________,
20__] and informed that he or she had [21/ 45] days within which to consider
this Release Agreement and that if he or she wished to execute this Release
Agreement prior to expiration of such [21-day/45-day] period, he or she should
execute the Endorsement attached hereto;

(e) Executive was informed that he or she had seven days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time.  Any revocation must be in writing and must be
received by the Company during the seven-day revocation period.  In the event
that Executive exercises his or her right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement;



A-3

--------------------------------------------------------------------------------

 



(f) Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.]2

5. No Transferred Claims.   Executive warrants and represents that the Executive
has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof and he or
she shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

6. Covenants.  Executive by executing this release expressly agrees to each of
the foregoing provisions of this Section 6:

(a) Confidentiality.  Executive shall not at any time directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below); provided, however, that this Section 6(a) shall not apply
when (i) disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the Executive to disclose or make available such
information (provided, however, that the Executive shall promptly notify the
Corporation in writing upon receiving a request for such information), or (ii)
with respect to any other litigation, arbitration or mediation involving this
Release Agreement, including but not limited to enforcement of this Release
Agreement.  As of the date of this Release Agreement, all Confidential
Information in the Executive’s possession that is in written, digital or other
tangible form (together with all copies or duplicates thereof, including
computer files) has  been returned to the Corporation and has not been retained
by the Executive or furnished to any third party, in any form except as provided
herein; provided, however, that the Executive shall not be obligated to treat as
confidential, or return to the Corporation copies of any Confidential
Information that (x) was publicly known at the time it was disclosed to the
Executive, (y) becomes publicly known or available thereafter other than by any
means in violation of the Plan or any other duty owed to the Corporation by any
person or entity, or (z) is lawfully disclosed to the Executive by a third
party.  As used in this Release Agreement, the term “Confidential Information”
 means: information disclosed to the Executive or known by the Executive as a
consequence of or through the Executive’s relationship with the Corporation,
about the

2Except as noted below, Section 4 will be included if the Executive is age 40 or
older as of the date that the Executive’s employment by the Company terminates
or in such other circumstances (if any) as the Executive may have claims under
the ADEA.  In the event Section 4 is included, whether the Executive has 21
days, 45 days, or some other period in which to consider the Release Agreement
will be determined with reference to the requirements of the ADEA in order for
such waiver to be valid in the circumstances.  The determinations referred to in
the preceding two sentences shall be made by the Company in its sole
discretion.  In any event (regardless of the applicability of the ADEA in the
circumstances) the Release Agreement will include the Executive’s
acknowledgements and agreements set forth in clauses 4(a), 4(b) and 4(c).



A-4

--------------------------------------------------------------------------------

 



suppliers, customers, employees, business methods, public relations methods,
organization, procedures or finances, including, without limitation, information
of or relating to supplier lists or customer lists, of the Corporation and its
affiliates (collectively, the “Company Group”).  Notwithstanding anything set
forth in this Release Agreement to the contrary, Executive shall not be
prohibited from reporting possible violations of federal or state law or
regulation to any governmental agency or entity or making other disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation, nor is Executive required to notify the Corporation regarding any
such reporting, disclosure or cooperation with the government.

(b) Noncompetition.  Executive acknowledges that the nature of the Company
Group’s business and the Executive’s position with the Corporation is such that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company Group during the 12 months following the
termination of the Executive’s employment with the Corporation, it would not be
possible, or would be very difficult, for the Executive not to rely on or use
the Company Group’s trade secrets and Confidential Information.  Thus, to avoid
the inevitable disclosure of the Company Group’s trade secrets and Confidential
Information, and to protect such trade secrets and Confidential Information and
the Company Group’s relationships and goodwill with customers, for a period of
12 months after the termination date (the “Restricted Period”), the Executive
will not directly or indirectly engage in (whether as an employee, consultant,
agent, proprietor, principal, partner, stockholder, corporate officer, director
or otherwise), nor have any ownership interest in, or participate in the
financing, operation, management or control of, any person, firm, corporation or
business anywhere in the United States and Mexico (the “Restricted Area”) that
competes with any member of the Company Group in the healthcare real estate
acquisition, development, management, investment or financing industry (a
“Competing Business”); provided, that the Executive may purchase and hold only
for investment purposes less than two percent of the shares of any corporation
in competition with the Company Group whose shares are regularly traded on a
national securities exchange.  Notwithstanding the preceding sentence, in the
event Executive accepts employment with or provides services to a business (the
“Service Recipient”) that is affiliated with another business that engages in a
Competing Business or which derives a de minimis portion of its gross revenues
from Competing Businesses, the Executive’s employment by or service to the
Service Recipient shall not constitute a breach by Executive of his or her
obligations pursuant to this Section 6(b) so long as each of the following
conditions is satisfied at all times during the Restricted Period and while the
Executive is employed by or providing service to the Service Recipient: (i) no
more than 10% of the gross revenues of the Service Recipient are derived from
Competing Businesses; (ii) no more than 10% of the gross revenues of the Service
Recipient and those entities that (directly or through one or more
intermediaries) are controlled by, control, or are under common control with
such Service Recipient, together on a consolidated basis, are derived from
Competing Businesses; and (iii) in the course of the Executive’s services for
the Service Recipient, a material portion (no more than 10%) of the Executive’s
services are not directly involved in or responsible for any Competing
Business.  The foregoing covenants in this Section 6(b) shall continue in effect
through the entire Restricted Period regardless of whether the Executive is then
entitled to receive any severance payments

A-5

--------------------------------------------------------------------------------

 



from the Corporation.  The foregoing provision shall not apply to any Executive
who was employed by the Corporation in California on the termination date.

(c) Non-Solicitation of Employees.  During the Restricted Period, Executive
shall not directly or indirectly solicit, induce, attempt to hire, recruit,
encourage, take away, or hire any employee or independent contractor of the
Company Group whose annual rate of compensation is then $50,000 or more or cause
any such Company Group employee or contractor to leave his or her employment or
engagement with the Company Group either for employment with the Executive or
for any other entity or person.  The foregoing covenants in this Section 6(c)
shall continue in effect through the entire Restricted Period regardless of
whether the Executive is then entitled to receive any severance payments from
the Corporation.

(d) Non-Solicitation of Customers.  During the Restricted Period, Executive
shall not directly or indirectly influence or attempt to influence customers,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of the Company Group to divert their business
away from the Company Group to any Competing Business, and each Executive agrees
not to otherwise interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between any member of the Company Group
and any of its customers, suppliers, vendors, lessors, licensors, joint
venturers, associates, officers, employees, consultants, managers, partners,
members or investors.  The foregoing covenants in this Section 6(d) shall
continue in effect through the entire Restricted Period regardless of whether
the Executive is then entitled to receive any severance payments from the
Corporation.

(e) Understanding of Covenants.  Executive, by accepting participation in the
Plan represents as follows: the Executive (i) is familiar with the foregoing
covenants set forth in this Section 6, (ii) is fully aware of the Executive’s
obligations hereunder, (iii) agrees to the reasonableness of the length of time,
scope and geographic coverage of the foregoing covenants set forth in this
Section 6, (iv) agrees that the Company Group currently conducts business
throughout the Restricted Area and (v) agrees that such covenants are necessary
to protect the Company Group’s confidential and proprietary information,
goodwill, stable workforce, and customer relations.

(f) Right to Injunctive and Equitable Relief.    Executive’s obligations not to
disclose or use Confidential Information and to refrain from the solicitations
described in this Section 6 are of a special and unique character, which gives
them a peculiar value.  The Corporation cannot be reasonably or adequately
compensated in damages in an action at law in the event the Executive breaches
such obligations, and the breach of such obligations would cause irreparable
harm to the Corporation.  Therefore, the Corporation shall be entitled to
injunctive and other equitable relief without bond or other security in the
event of such breach in addition to any other rights or remedies which the
Corporation may possess.  Furthermore, the Executive’s obligations and the
rights and remedies of the Corporation under this Section 6 are cumulative and
in addition to, and not in lieu of, any obligations, rights, or remedies created
by applicable law relating to misappropriation or theft of trade secrets or
confidential information.



A-6

--------------------------------------------------------------------------------

 



(g) Cooperation.  Executive shall respond to all reasonable inquiries of the
Corporation about any matters concerning the Corporation or its affairs that
occurred or arose during the Executive’s employment by the Corporation, and
the Executive shall reasonably cooperate with the Corporation in investigating,
prosecuting and defending any charges, claims, demands, liabilities, causes of
action, lawsuits or other proceedings by, against or involving the Corporation
relating to the period during which the Executive was employed by the
Corporation or relating to matters of which the Executive had or should have had
knowledge or information.  Further, except as required by law, the Executive
will at no time voluntarily serve as a witness or offer written or oral
testimony against the Corporation in conjunction with any complaints, charges or
lawsuits brought against the Corporation by or on behalf of any current or
former employees, or any governmental or administrative agencies related to the
Executive’s period of employment and will provide the Corporation with notice of
any subpoena or other request for such information or testimony.

7. Severability.   It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be
possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Release Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

8. Counterparts.  This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

9. Governing Law.  THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
CALIFORNIA TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL
LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW
OF THE STATE OF CALIFORNIA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S

A-7

--------------------------------------------------------------------------------

 



CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

10. Amendment and Waiver.  The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

11. Descriptive Headings.  The descriptive headings of this Release Agreement
are inserted for convenience only and do not constitute a part of this Release
Agreement.

12. Construction.   Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Release Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

13. Arbitration.  Any claim or controversy arising out of or relating to this
Release Agreement shall be submitted to arbitration in accordance with the
arbitration provision set forth in the Plan.

14. Nouns and Pronouns.   Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

15. Legal Counsel.   Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice.  Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.

***

[The remainder of this page is left blank intentionally.]



A-8

--------------------------------------------------------------------------------

 



The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it.  The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.

 

EXECUTED this ________ day of ________ 20__, at ___________, ___________. 

Executive

 

 

Print Name:

 

 

 

 

 

 

 

HCP, INC.,

a Maryland corporation

 

 

By:

 

Name:

 

Title:

 

 



A-9

--------------------------------------------------------------------------------

 



ENDORSEMENT

I, _______________________, hereby acknowledge that I was given [21/45] days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the [21-day/45-day] period.

I declare under penalty of perjury under the laws of the United States and the
State of _____________ that the foregoing is true and correct.

EXECUTED this ________ day of ________ 20__, at ___________, ___________. 

 

 

 

Print Name:

 

 



A-10

--------------------------------------------------------------------------------

 

 

EXHIBIT B

SECTION 280G PROVISIONS

The provisions of this Exhibit B shall apply to each Participant in the HCP,
Inc. Executive Severance Plan (the “Plan”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan.

In the event that any of the payments and other benefits provided under the Plan
or otherwise payable to Participant (i) constitute “parachute payments” within
the meaning of Section 280G of the Code and (ii) but for this Exhibit B, would
be subject to the excise tax imposed by Section 4999 of the Code (“Excise Tax”),
then Participant’s payments and benefits under the Plan or otherwise shall be
payable either:

 

(A)          in full (with the Participant paying any excise taxes due), or

 

(B)          in such lesser amount which would result in no portion of such
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Participant, on an after-tax
basis, of the greatest amount of payments and benefits under the Plan or
otherwise, notwithstanding that all or some portion of such payments or benefits
may be taxable under Section 4999 of the Code.  Subject to Section 409A of the
Code, any reduction in the payments and benefits required by this Exhibit B will
be made in the following order: (i) reduction of cash payments; (ii) reduction
of accelerated vesting of equity awards other than stock options; (iii)
reduction of accelerated vesting of stock options; and (iv) reduction of other
benefits paid or provided to Participant.

***

[The remainder of this page is left blank intentionally.]

B-1

--------------------------------------------------------------------------------